390 U.S. 744 (1968)
SOUTHERN PACIFIC CO. ET AL.
v.
UNITED STATES ET AL.
No. 1159.
Supreme Court of United States.
Decided April 29, 1968.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEBRASKA.
Alan C. Furth, Robert L. Pierce, William P. Higgins and G. Clark Cummings for appellants.
Solicitor General Griswold, Assistant Attorney General Turner, Robert W. Ginnane and Betty Jo Christian for the United States et al.; Ernest Porter, Dennis McCarthy, E. L. Van Dellen, Walter G. Treanor and E. Barrett Prettyman, Jr., for Denver & Rio Grande Western Railroad Co. et al., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.